UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
GABINO GENAO,                                                  :
                                                               :
                                       Plaintiff,              :       20-CV-10573 (AJN) (OTW)
                                                               :
                      -against-                                :           ORDER OF SERVICE
                                                               :
CITY OF NEW YORK, et al.,
                                                               :
                                       Defendant.              :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

           The Court has reviewed ECF 38. The Clerk of Court is respectfully directed to

 amend the caption to replace Defendant David Sierra (MDC Maintenance Supervisor -

 Employee ID no. 0293359) with Angelo Morelli (MDC Maintenance Supervisor -

 Employee ID No. 1100276). See Fed. R. Civ. P. 21. The Court further requests that Angelo

 Morelli waive service of summons.

           The Clerk of Court is respectfully directed to notify the New York City

 Department of Correction and the New York City Law Department of this Order and

 serve a copy of this Order on pro se Plaintiff.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: July 6, 2021                                                Ona T. Wang
       New York, New York                                          United States Magistrate Judge




                                                               1
